DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 September 2022 have been fully considered but they are not persuasive.
Applicant argues that there is nothing in Van Der Auwera that teaches elements recited in relation to a single object being imaged in multiple different directions. However, figs. 5-6 show an object in a natural setting, such as a mountain, being imaged from a front view as well as sides, and in addition, a portion behind a viewer. In the instance where the object surrounds a viewer, as shown, the object is imaged in each direction. This would appear to read on a broadest reasonable interpretation of the claimed invention, since claim 1, for example, requires a first object image in which an object faces a first direction and a second object image in which the object faces a second direction different from the first direction. A first object image in Van Der Auwera contains the object facing toward the front of a viewer, while a second contains the object facing toward the back of a viewer. Similar correspondence occurs with the third object image containing the object facing toward the left of the viewer and the fourth object image containing the object facing toward the right of the viewer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Auwera (U.S. Publication 2018/0199029). 

As to claim 1, Van Der Auwera discloses an image processing device comprising:
a generation unit configured to generate a first packing image obtained by packing in one frame a first object image in which an object faces a first direction and a second object image in which the object faces a second direction different from the first direction among a plurality of images in which the object is imaged in different directions in such a way that a resolution of the first object image is higher than a resolution of the second object image (figs. 3-6, 8, 10a; p. 1, sections 0004-0006; p. 4, sections 0054-0055; p. 5, section 0066; p. 6, sections 0070-0076; p. 7, sections 0081-0083; p. 8, sections 0089-0090; p. 9, section 0109-p. 10, section 0110; a view with an object, such as a mountain or other natural object, is packed into a frame; in one example, the imaging of the object facing front is higher than a resolution of the imaging of the object facing other directions, such as back), and
generate a second packing image obtained by packing in one frame a third object image in which the object faces a third direction different from the first direction and the second direction and a fourth object image in which the object faces a fourth direction different from the first direction, the second direction, third direction among the plurality of images in which the object is imaged in different directions in such a way that a resolution of the third object image is higher than a resolution of the fourth object image (figs. 3-6, 8, 10a; p. 1, sections 0004-0006; p. 4, sections 0054-0055; p. 5, section 0066; p. 6, sections 0070-0076; p. 7, sections 0081-0083; p. 8, sections 0089-0090; p. 9, section 0109-p. 10, section 0110; a view with an object, such as a mountain or other natural object, is packed into at least a second frame; as described specifically in sections 0073-0074, in one mapping example, the imaging of the object facing left is higher than a resolution of the imaging of the object facing other directions, such as right), wherein the generation unit is implemented via at least one processor (p. 1, section 0007; p. 19, section 0225; p. 22-23, section 0255). 

As to claim 2, Van Der Auwera discloses wherein the first direction is a direction closer to an assumed virtual viewpoint, which is a virtual viewpoint assumed on a reproduction side, than the second direction is, and the third direction is a direction closer to the assumed virtual viewpoint than the fourth direction is (p. 6, sections 0070-0076; the provided frame mapping has a higher resolution in a direction closest to a virtual viewpoint of a user; in a first example, a user is looking at the front view, which reads on a first direction having higher resolution than a back view, which reads on a second direction; in a second example, a user is looking at the left view, which reads on a third direction having higher resolution than a right view, which reads on a fourth direction).

As to claim 3, Van Der Auwera discloses wherein the generation unit generates a plurality of types of first packing images and second packing images at different distances from a virtual viewpoint assumed on a reproduction side to the object (p. 6, sections 0073-0074; fig. 13; dividing the figure in half, the front and front-right and left could be one first packing image and the other 7 images could be another type of first packing image, where the distance from the viewpoint to the another type is further, since the front image is closest to the viewer; since there are 6 different mappings for each frame, another frame that is facing left and divided the same way can read on different types of the second packing image).

As to claim 4, Van Der Auwera discloses wherein the different distances include a first distance and a second distance longer than the first distance, and a resolution of a tile image differs between the first packing image at the first distance and the first packing image at the second distance (p. 6, sections 0073-0074; fig. 13; dividing the figure in half, the front and front-right and left could be one first packing image and the other 7 images could be another type of first packing image, where the distance from the viewpoint to the another type is further, since the front image is closest to the viewer; the resolution for the images in the further distance half of the figure packing image is less than the resolution of the front image in the shorter distance half of the figure packing image).

As to claim 5, Van Der Auwera discloses wherein the different distances include a first distance and a second distance longer than the first distance, and layout of a packing image differs between the first packing image at the first distance and the first packing image at the second distance (p. 6, sections 0073-0074; fig. 13; dividing the figure in half, the front and front-right and left could be one first packing image and the other 7 images could be another type of first packing image, where the distance from the viewpoint to the another type is further; the further distance half of the figure packing image has a layout with 7 different views instead of the 3 different views in the shorter distance half of the figure packing image).

As to claim 7, Van Der Auwera discloses wherein the generation unit generates a plurality of types of first packing images and second packing images with different bit rates at a time of coding (p. 4, section 0056; p. 6, sections 0073-0074; p. 20, section 0236-p. 21, section 0240; fig. 13; dividing the figure in half, the front and front-right and left could be one first packing image and the other 7 images could be another type of first packing image, where the distance from the viewpoint to the another type is further, since the front image is closest to the viewer; during coding, a bitrate is determined based on rate-distortion and entropy encoding parameters; different data would be thus be encoded at different bitrates depending on the data itself)

As to claim 8, Van Der Auwera discloses wherein the generation unit generates a plurality of types of first packing images and second packing images with different resolutions at a time when an imaging device performs imaging (p. 4, section 0056; p. 6, sections 0073-0074; p. 19-20, section 0230; fig. 13; dividing the figure in half, the front and front-right and left could be one first packing image and the other 7 images could be another type of first packing image, where the distance from the viewpoint to the another type is further, since the front image is closest to the viewer; since there are 6 different mappings for each frame, another frame that is facing left and divided the same way can read on different types of the second packing image; video data is captured by cameras and then fed to an encoder to generate the image blocks/tiles).

As to claim 9, Van Der Auwera discloses a device further comprising a selection unit configured to select the first packing image or the second packing image according to a viewing/listening condition (p. 6, sections 0070-0076; a front-focused first packing image or left-focused second packing image can be selected based on a viewing condition of where a user is currently looking or turning their head to), wherein the selection unit is implemented via at least one processor (p. 1, section 0007; p. 19, section 0225; p. 22-23, section 0255). 

As to claim 10, Van Der Auwera discloses wherein the viewing/listening condition is an angle between an assumed virtual viewpoint, which is a virtual viewpoint assumed by each of the first packing image or the second packing image and an actual virtual viewpoint of a viewer/listener (p. 6, sections 0070-0076; a front-focused first packing image or left-focused second packing image can be selected based on a viewing condition of where a user is currently looking or turning their head to; as the viewing angle transitions to be closer to the left-focused view, the left-focused view is selected).

As to claim 11, Van Der Auwera discloses wherein the viewing/listening condition is a viewing/listening distance, which is a distance from a viewer/listener to the object (p. 6, sections 0070-0076; a front-focused first packing image or left-focused second packing image can be selected based on a viewing condition of where a user is currently looking or turning their head to; as the viewing angle transitions to be closer to the left-focused view, the left-focused view is selected; the angle would also be associated with a distance to the center of the view containing the object).

As to claim 12, Van Der Auwera discloses a device wherein the resolution of the first object image of the first packing image and the resolution of the third object image of the second packing image are identical (p. 6, sections 0070-0076; p. 9, section 0109; for each of the mappings, one view has a full resolution; this would mean that for the front-focused first packing image, the front view, which reads on the first object image, would have full resolution, and for the left-focused second packing image, the left view, which reads on the third object image, would have full resolution, making the two resolutions identical). 

As to claim 14, Van Der Auwera discloses wherein the first packing image includes a plurality of first object images and a plurality of second object images, and the second packing image includes a plurality of third object images and a plurality of fourth object images (p. 7, section 0085; p. 19, section 0028; the images are packed and encoded together, such that each sequence, which can read on a packing image, would contain a plurality of images facing the same direction, including first and second object images; the same can apply to the second packing image and third and fourth object images). 

As to claim 15, Van Der Auwera discloses wherein the first packing image and the second packing image are generated in association with a viewing/listening direction of a user (p. 6, sections 0070-0076; the images are generated in association with view directions of a user, such as a front-focused first packing image or left-focused second packing image).

As to claim 16, Van Der Auwera discloses a transmission unit configured to  transmit the first packing image or the second packing image selected by the selection unit to a reproduction side via a network (p. 6, sections 0070-0076; p. 17, section 0207; a front-focused first packing image or left-focused second packing image can be selected for transmission by a transmitting device based on a viewing condition of where a user is currently looking or turning their head to), wherein the transmission unit is implemented via at least one processor (p. 1, section 0007; p. 19, section 0225; p. 22-23, section 0255).

As to claim 17, see the rejection to claim 1.

As to claim 18, see the rejection to claim 1. Further, Van Der Auwera discloses a rendering unit configured to acquire one of the generated packing images and generates as a display image a virtual viewpoint image in which an object is viewed from a viewpoint of a viewer/listener (p. 4, section 0058-p. 5, section 0060; p. 6, sections 0070-0076; the received/acquired image, which corresponds to the viewpoint of the viewer, is rendered and displayed), wherein the rendering unit is implemented via at least one processor (p. 1, section 0007; p. 19, section 0225; p. 22-23, section 0255).

As to claim 19, see the rejection to claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera in view of Qu (U.S. Publication 2018/0210465).

As to claim 6, Van Der Auwera does not disclose, but Qu does disclose wherein a number of pieces of object images of the packing image at the second distance is smaller than a number of pieces of object images of the packing image at the first distance (p. 3-4, section 0031; the number of pieces/frames of the packed/encoded video is greater for the object images in a front direction, and fewer for object images further from a front direction). The motivation for this is to better detect objects that have a possibility of collision (p. 8, section 0057). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Van Der Auwera to have a number of pieces of object images of the packing image at the second distance smaller than a number of pieces of object images of the packing image at the first distance in order to better detect objects that have a possibility of collision as taught by Qu.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera in view of Godar (GB2563387B, herein represented by U.S. Publication 2020/0204779). 

As to claim 13, Van Der Auwera does not disclose but Godar does disclose wherein resolutions of the first object image and the second object image constituting the first packing image change by a GOP (p. 1, section 0006; p. 1, section 0022-p. 2, section 0024; p. 2, section 0037; p. 3, section 0043-0048; changes of resolutions of packed images of different quality are only allowed to occur at a GOP). The motivation for this is that this is a restriction of the GOP format. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Van Der Auwera to have resolutions of the first object image and the second object image constituting the first packing image change by a GOP in order to comply with the restrictions of the GOP format as taught by Godar.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612